DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 recites “assign the third-party wireless device to one of a plurality of access points  based on a location of the third-party wireless device, a location of other wireless devices, a location of other wireless devices, and a number of wireless devices connected to each of the access points, and a number of wireless devices connected to each of the access points”.  The specification does not describe this limitation in such a way as to enable one skilled in the art to make/or use the invention. The specification [0017] merely repeats the indicated limitation without further description. Claims 2-8 are rejected for depending from claim 1, thus incorporating the indicated limitation. Claim 3 recites “dynamically distribute a population of the wireless devices connected in a 2.4GHz band across the plurality of access points and across a set of channels to maximize wireless channel availability”. The specification does not describe the indicated limitation in such a way as to enable one skilled in the art to make/or use the invention. The specification [0008] merely repeats the indicated limitation without further description on how to maximize wireless channel availability. Claim 10 recites “dynamically distribute a population of the wireless devices connected in a 2.4GHz band across the plurality of access points and across a set of channels to maximize wireless channel availability”. The specification does not describe the indicated limitation in such a way as to enable one skilled in the art to make/or use the invention. The specification [0008] merely repeats the indicated limitation without further description on how to maximize wireless channel availability.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. assign the third-party wireless device to one of a plurality of access points  based on a location of the third-party wireless device, a location of other wireless devices, a location of other wireless devices, and a number of wireless devices connected to each of the access points, and a number of wireless devices connected to each of the access points”.  The specification does not point out how the assignment is made based on a location of the third-party wireless device, a location of other wireless devices, a location of other wireless devices, and a number of wireless devices connected to each of the access points, and a number of wireless devices connected to each of the access points. Claims 2-8 are rejected for depending from claim 1, thus incorporating the indicated limitation. Claim 3 recites “dynamically distribute a population of the wireless devices connected in a 2.4GHz band across the plurality of access points and across a set of channels to maximize wireless channel availability”. The specification does not point out how to distribute the devices and how to maximize wireless channel availability. Claim 10 recites “dynamically distribute a population of the wireless devices connected in a 2.4GHz band across the plurality of access points and across a set of channels to maximize wireless channel availability”. The specification does not does not point out how to distribute the devices and how to maximize wireless channel availability

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim 9 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by THANAYANKIZIL  et al. (US 20180091985 A1).

Regarding claim 9, THANAYANKIZIL  et al. teach  A controller for one or more wireless networks that is configured to maximize a number of simultaneous Bluetooth audio connections within a vehicle (THANAYANKIZIL  [0005] Each of the hotspots may be configured to provide wireless connectivity for one or more non-vehicle wireless devices located in the vehicle), THANAYANKIZIL   [0016] telematics unit 50 can be configured to communicate wirelessly according to one or more wireless protocols, including short range wireless communication (SRWC) such as any of the IEEE 802.11 protocols, WiMAX, ZigBee.TM., Wi-Fi direct, Bluetooth), the controller comprising: 
a processor including one or more cores; and a memory (THANAYANKIZIL  [0014] Controller 70 includes a processor 74, memory 72); 
wherein the processor is configured so that upon receipt of a request for connection by a passenger wireless device to one of a plurality of access points (THANAYANKIZIL  [0031]the devices 90a, 90b, both of which typically scan for available WAPs periodically, to connect to the most appropriate one of the WAPs 40a-d, THANAYANKIZIL  [0042] process 300 may query whether hotspot x is available for devices, e.g.,  disposed within the vehicle forming a wireless network (THANAYANKIZIL Fig. 2,  THANAYANKIZIL [0027] The wireless access points may be positioned throughout vehicle 12 and connected to router 30), the processor prioritizes connecting the passenger wireless device to a 5GHz band of the wireless network instead of a 2.4 GHz band  (THANAYANKIZIL [0031] the user may have a strong preference for connecting via the 5 GHz connection over a 2.4 GHz connection so long as the 5.0 GHz connection is available).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over THANAYANKIZIL  et al. (US 20180091985 A1) in view of Patwardhan et al. (US 20180359698 A1).

Regarding claim 1, THANAYANKIZIL  et al. teach A system for maximizing a number of simultaneous Bluetooth connections within a vehicle (THANAYANKIZIL  [0005] Each of the hotspots may be configured to provide wireless , THANAYANKIZIL   [0016] telematics unit 50 can be configured to communicate wirelessly according to one or more wireless protocols, including short range wireless communication (SRWC) such as any of the IEEE 802.11 protocols, WiMAX, ZigBee.TM., Wi-Fi direct, Bluetooth ) comprising: 
a controller having a processor including one or more cores (THANAYANKIZIL  [0014] controller 70 may direct router 30 to configure the channel of operations for each of the respective WAPs 40a-d), and a memory (THANAYANKIZIL [0014] Controller 70 includes a processor 74, memory 72); 
wherein the controller is configured to receive a request for connection by a third-party wireless device (THANAYANKIZIL  [0031]the devices 90a, 90b, both of which typically scan for available WAPs periodically, to connect to the most appropriate one of the WAPs 40a-d, THANAYANKIZIL  [0042] process 300 may query whether hotspot x is available for devices, e.g., devices 90a and/or 90b, to connect and use for communications); and 
wherein the controller is configured to assign the third-party wireless device to one of a plurality of access points (THANAYANKIZIL  [0010] allow the devices to collectively connect to the most appropriate hotspot,  [0030] there may be a preference for the device 90a to connect to WAP 40a  within the vehicle (THANAYANKIZIL Fig. 2 showing all devices within the vehicle).
THANAYANKIZIL et al. do not teach  
assign the third-party wireless device to one of a plurality of access points  based on a location of the third-party wireless device, a location of other wireless devices, a location of other wireless devices, and a number of wireless devices connected to each of the access points, and a number of wireless devices connected to each of the access points.
In a similar endeavor, Patwardhan et al. teach
assign the third-party wireless device to one of a plurality of access points  (Patwardhan [0015] improved AP selection by the network infrastructure for the client.. By comparing VCH at each AP for a selected client device, the wireless infrastructure can make a better decisions selecting a preferred AP for each client device) based on a location of the third-party wireless device (Patwardhan [0033] the client 140 is at a range 208 of modulation coding scheme (MCS) 9 of AP1 120 and a range 210 of MCS1 of AP2 130 ), a location of other wireless devices (Patwardhan Fig. 2, Patwardhan [0038] n client devices are currently associated with AP1 120 at MCS9 208, Patwardhan [0050] n/2 clients are associated with AP1 120 at MCS1 212 and n/2 clients are associated with AP2 130 at MCS9 214), and a number of wireless devices connected to each of the access points (Patwardhan [0040] the .  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified THANAYANKIZIL et al. by incorporating Patwardhan et al. AP assignment to arrive at the invention.
The motivation of doing so would have selected a better access point providing the highest effective data rate.
 
Regarding claim 2, the combination of THANAYANKIZIL et al.  and Patwardhan et al. teaches The system of claim 1, wherein the controller is further configured to prioritize connections to a 5GHz band rather than a 2.4 GHz band (THANAYANKIZIL [0031] the user may have a strong preference for connecting via the 5 GHz connection over a 2.4 GHz connection so long as the 5.0 GHz connection is available).  

Regarding claim 3, the combination of THANAYANKIZIL et al.  and Patwardhan et al. teaches The system of claim 1, wherein the controller is further configured to dynamically distribute a population of the wireless devices connected in a 2.4GHz band (THANAYANKIZIL  [0030] Some devices capable of communicating with the 2.4 GHz WAP 40b, however, may not be capable of communicating with the 5.0 GHz WAP 40a) across the plurality of access points (Patwardhan [ 0050] n/2 clients are associated with AP1 120 at MCS1 212 and n/2 clients are associated with AP2 130 at MCS9 214) and across a set of channels (Patwardhan [0034] AP1 120 and AP2 130 have different channels for communication)) to maximize wireless channel availability (Patwardhan [0017] By giving clients a better AP candidate using not only signal strength but also radio utilization at each AP).  
The motivation of doing so would have selected a better access point providing the highest effective data rate.

Claims 4-6  rejected under 35 U.S.C. 103 as being unpatentable over THANAYANKIZIL  et al. (US 20180091985 A1), in view of Patwardhan et al. (US 20180359698 A1), and in further view of Viswanadham et al. (US 20160021488 A1) .

Regarding claim 4, the combination of THANAYANKIZIL et al.  and Patwardhan et al. teaches The system of claim 1, but does not teach
wherein the controller is further configured to negotiate Bluetooth audio connections with the wireless devices to a lowest possible power level to minimize a transmit power of each connected wireless device during protocol transmissions and a transmit power of aircraft devices during protocol and audio transmissions. 
In a similar endeavor, Viswanadham et al. teach  
wherein the controller is further configured to negotiate Bluetooth audio connections with the wireless devices (Viswanadham [0051] the connections between the computing device 502 and the various devices may be point-to-point wireless connections such as Bluetooth Low Power to a lowest possible power level to minimize a transmit power of each connected wireless device during protocol transmissions and a transmit power of aircraft devices during protocol and audio transmissions (Viswanadham [0056] transmit the advertisement packet with the lowest power level to achieve a successful connection).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified , the combination of THANAYANKIZIL et al.  and Patwardhan et al. by incorporating Viswanadham et al.  to arrive at the invention.
The motivation of doing so would have reduced the battery usage of the wireless devices. 

Regarding claim 5, the combination of THANAYANKIZIL et al.  and Patwardhan et al. teaches The system of claim 1, but does not teach
wherein the controller is further configured to provide for independent and dynamic transmit power control for an aircraft audio source.  
In a similar endeavor, Viswanadham et al. teach 
wherein the controller is further configured to provide for independent and dynamic transmit power control for an aircraft audio source (Viswanadham Fig. 6, Viswanadham [0057] The chart 600 represents data stored in the computing device for the purpose of adjusting power levels to control transmission ranges).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified , the combination of THANAYANKIZIL et al.  and Patwardhan et al. by incorporating Viswanadham et al.  to arrive at the invention.
The motivation of doing so would have reduced interference to other devices not communicating with this source.

Regarding claim 6, the combination of THANAYANKIZIL et al.  and Patwardhan et al. teaches The system of claim 1,  but does not teach
wherein the controller is further configured to reduce a transmit power of aircraft Bluetooth equipment to minimize a radius of frequency reuse, based on a function of a number of wireless devices connected within a geographic region of an access point.
In a similar endeavor, Viswanadham et al. teach 
wherein the controller is further configured to reduce a transmit power of aircraft Bluetooth equipment to minimize a radius of frequency reuse (Viswanadham {0054] By controlling the transmission power of advertisement packets, the range at which an advertisement packet can be received may be controlled) , based on a function of a number of wireless devices connected within a geographic region of an access point. ([0055] with respect to an audio application, the range for transmission of an advertisement packet may be short in order to try and limit the number of audio devices that may receive the packet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified , the combination of THANAYANKIZIL et al.  and Patwardhan et al. by incorporating Viswanadham et al.  to arrive at the invention.
The motivation of doing so would have reduced interference to other devices not communicating with this source.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over THANAYANKIZIL  et al. (US 20180091985 A1), in view of Patwardhan et al. (US 20180359698 A1), and in further view of Rabii et al. (US 20190098478 A1).

Regarding claim 7, the combination of THANAYANKIZIL et al.  and Patwardhan et al. teaches The system of claim 1, but does not teach
wherein the controller is further configured to implement a directional antenna for a Bluetooth equipment of the vehicle such that a transmit power is directed toward a passenger space of the vehicle and minimized outside of the passenger space.  
In a similar endeavor, Rabii et al. teach
wherein the controller is further configured to implement a directional antenna for a Bluetooth equipment of the vehicle such that a transmit power is directed toward a passenger space of the vehicle and minimized outside of the passenger space (Rabii Fig. 6, Rabii [0045] The Bluetooth antenna that is used by a SVDU may have a directional gain pattern , Rabii [0064] the SVDU can control the variable gain circuit of the Bluetooth antenna to maintain a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified , the combination of THANAYANKIZIL et al.  and Patwardhan et al. by incorporating Rabii et al. directional antenna to arrive at the invention.
The motivation of doing so would have maintained a continuous connection with the passenger within the seating space.

Claims  8 is rejected under 35 U.S.C. 103 as being unpatentable over THANAYANKIZIL  et al. (US 20180091985 A1), in view of Patwardhan et al. (US 20180359698 A1), in further view of Nam et al. (US 20200314929 A1), and in further view of  Huotari et al. (US 20070064634 A1)

Regarding claim 8, the combination of THANAYANKIZIL et al.  and Patwardhan et al. teaches The system of claim 1, but does not teach
wherein the controller is further configured to implement a Bluetooth connection algorithm such that, once established, a connection between one of the access points and a wireless device is automatically re-established without notification or permission to the wireless device.
In a similar endeavor, Nam et al. teach
implement a Wi-Fi connection algorithm such that, once established, a connection between one of the access points and a wireless device is automatically re-established (Nam [0005] when there is an AP that has been previously accessed at least once, the Wi-Fi connection is automatically made to the corresponding AP).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of THANAYANKIZIL et al. and Patwardhan et al. by incorporating Nam et al. algorithm and apply it to the Bluetooth system of THANAYANKIZIL et al. to arrive at the invention.
The motivation of doing so would have made quick reconnection.
The combination of THANAYANKIZIL et al., Patwardhan et al., and Nam et al. does not explicitly teach
the automatic connection without notification or permission to the wireless device.
In a similar endeavor, Huotari et al. teach
the station 130 may notify the user that a connection has been automatically made to an AP having parameters that match the preferred criteria set by the user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified The combination of THANAYANKIZIL et al., Patwardhan et al., and Nam et al. by incorporating Huotari et al. to arrive at the invention.
The motivation of doing so would have made quick reconnection. 

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over THANAYANKIZIL  et al. (US 20180091985 A1), in view of Patwardhan et al. (US 20180359698 A1).

Regarding claim 10, THANAYANKIZIL  et al. teach  The controller of claim 9, nut do not teach
wherein the processor is further configured to dynamically distribute a population of the wireless devices connected in a 2.4GHz band across the plurality of access points and across a set of channels to maximize wireless channel availability.
In a similar endeavor, Patwardhan et al. teach
  wherein the processor is further configured to dynamically distribute a population of the wireless devices connected in a 2.4GHz band (THANAYANKIZIL  [0030] Some devices capable of communicating with the 2.4 GHz WAP  across the plurality of access points (Patwardhan [ 0050] n/2 clients are associated with AP1 120 at MCS1 212 and n/2 clients are associated with AP2 130 at MCS9 214 ) and across a set of channels (Patwardhan [0034] AP1 120 and AP2 130 have different channels for communication)) to maximize wireless channel availability (Patwardhan [0017] By giving clients a better AP candidate using not only signal strength but also radio utilization at each AP).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified THANAYANKIZIL  et al.by incorporating Patwardhan et al. distribution of wireless device to arrive at the invention .
The motivation of doing so would have selected a better access point providing the highest effective data rate.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over THANAYANKIZIL  et al. (US 20180091985 A1), in view of Viswanadham et al. (US 20160021488 A1) .

Regarding claim 11, THANAYANKIZIL  et al. teach The controller of claim 9, but do not teach
wherein the processor is further configured to negotiate Bluetooth audio connections with the wireless devices to a lowest possible power level to minimize a 
In a similar endeavor, Viswanadham et al. teach  
wherein the processor is further configured to negotiate Bluetooth audio connections with the wireless devices (Viswanadham [0051] the connections between the computing device 502 and the various devices may be point-to-point wireless connections such as Bluetooth Low Power Energy (LPE) connections) to a lowest possible power level to minimize a transmit power of each connected wireless device during protocol transmissions and a transmit power of aircraft devices during protocol and audio transmissions (Viswanadham [0056] transmit the advertisement packet with the lowest power level to achieve a successful connection).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified THANAYANKIZIL et al.   by incorporating Viswanadham et al.  to arrive at the invention.
The motivation of doing so would have reduced the battery usage of the wireless devices. 

Regarding claim 12, THANAYANKIZIL  et al. teach The controller of claim 9, but do not teach
wherein the processor is further configured to provide for independent and dynamic transmit power control for an aircraft audio source.  
In a similar endeavor, Viswanadham et al. teach 
The chart 600 represents data stored in the computing device for the purpose of adjusting power levels to control transmission ranges).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified THANAYANKIZIL et al.  by incorporating Viswanadham et al.  to arrive at the invention.
The motivation of doing so would have reduced interference to other devices not communicating with this source.

Regarding claim 13, THANAYANKIZIL  et al. teach The controller of claim 9, but do not teach
wherein the processor is further configured to reduce a transmit power of aircraft Bluetooth equipment to minimize a radius of frequency reuse, based on a 8function of a number of wireless devices connected within a geographic region of an access point.  
In a similar endeavor, Viswanadham et al. teach 
wherein the processor is further configured to reduce a transmit power of aircraft Bluetooth equipment to minimize a radius of frequency reuse (Viswanadham [0054] By controlling the transmission power of advertisement packets, the range at which an advertisement packet can be received may be controlled) , based on a function of a number of wireless devices connected within a geographic region of an access point (Viswanadham [0055] with respect to an audio 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified , the combination of THANAYANKIZIL et al.  and Patwardhan et al. by incorporating Viswanadham et al.  to arrive at the invention.
The motivation of doing so would have reduced interference to other devices not communicating with this source.

15.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over THANAYANKIZIL  et al. (US 20180091985 A1) in view of Rabii et al. (US 20190098478 A1).

Regarding claim 14, THANAYANKIZIL  et al. teach  The controller of claim 9, but do not teach
wherein the processor is further configured to implement a directional antenna for a Bluetooth equipment of the vehicle such that a transmit power is directed toward a passenger space of the vehicle and minimized outside of the passenger space.  
In a similar endeavor, Rabii et al. teach
wherein the controller is further configured to implement a directional antenna for a Bluetooth equipment of the vehicle such that a transmit power is directed toward a passenger space of the vehicle and minimized outside of the passenger space (Rabii  The Bluetooth antenna that is used by a SVDU may have a directional gain pattern , , Rabii [0064] the SVDU can control the variable gain circuit of the Bluetooth antenna to maintain a reduced difference between gains provided by the position aligned with the strongest gain direction of the antenna directional gain pattern and the other position laterally offset to the side of the strongest gain direction of the antenna directional gain pattern.   Providing a more omnidirectional antenna directional gain pattern after the connection has been established may advantageously provide a more robust Bluetooth communication channel as the PED is potentially moved through a wide range of spatial positions that are within the arms reach of a passenger who is seated or moving about while holding the SVDU)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified THANAYANKIZIL et al.  by incorporating Rabii et al. directional antenna to arrive at the invention.
The motivation of doing so would have maintained a continuous connection with the passenger within the seating space.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over THANAYANKIZIL  et al. (US 20180091985 A1), in view of Nam et al. (US 20200314929 A1), and in further view of  Huotari et al. (US 20070064634 A1)

Regarding claim 15, THANAYANKIZIL  et al. teach The controller of claim 9, but do not teach
wherein the processor is further configured to implement a Bluetooth connection algorithm such that, once established, a connection between one of the access points and a wireless device is automatically re-established without notification or permission to the wireless device.
In a similar endeavor, Nam et al. teach
implement a Wi-Fi connection algorithm such that, once established, a connection between one of the access points and a wireless device is automatically re-established (Nam [0005] when there is an AP that has been previously accessed at least once, the Wi-Fi connection is automatically made to the corresponding AP).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified THANAYANKIZIL et al.. by incorporating Nam et al. algorithm and apply it to the Bluetooth system of THANAYANKIZIL et al. to arrive at the invention.
The motivation of doing so would have made quick reconnection.
The combination of THANAYANKIZIL et al. and Nam et al. does not explicitly teach
the automatic connection without notification or permission to the wireless device.
In a similar endeavor, Huotari et al. teach
the station 130 may notify the user that a connection has been automatically made to an AP having parameters that match the preferred criteria set by the user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified The combination of THANAYANKIZIL et al. and Nam et al. by incorporating Huotari et al. to arrive at the invention.
The motivation of doing so would have made quick reconnection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732.  The examiner can normally be reached on Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SAID M ELNOUBI/Examiner, Art Unit 2644